DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Specification
The amendment filed 12/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There is no support in the originally filed disclosure for “Rear canopy panel 110 and front canopy panel 120 are affixed to crosspiece 122 as shown in Fig. 3” (bolded for emphasis).  While the components are shown adjacent one another, there is nothing in the originally filed disclosure to support wherein the panels and crosspiece are “affixed” to one another, either in the specification or the Figures, which do not show any fasteners or the like affixing the elements to one another.    
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the recitation “wherein the rear canopy panel and the front canopy panel are affixed to a crosspiece” (bolded for emphasis).  While the components are shown adjacent one another (Fig. 3), there is nothing in the originally filed disclosure to support wherein the panels and crosspiece are “affixed” to one another, either in the specification or the Figures, which do not show any fasteners or the like affixing the elements to one another.    
Claims 8-13 depend from claim 6 and thus are rejected accordingly. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036) and Jones (US3536928).
Regarding claim 6, Huadong teaches an air exhausting mechanism (annotated Fig. 1, hereinafter Fig. A), comprising a cooler (Fig. A), an air discharge hood (Fig. A & radiator page 2) and a fan (Fig. A & fan page 2), wherein the cooler and the air discharge hood are respectively provided on two sides of a rear canopy panel of the apparatus, the cooler being mounted on a bottom plate (Fig. A) of the apparatus and located on an inner side of the rear canopy panel, the air discharge hood being fixedly mounted on an outer side of the rear canopy panel; the cooler being provided with an air inlet and an air outlet (see inlet and outlet thereof; Fig. A), an air exhausting groove (Fig. A) being formed in the rear canopy panel, the fan being provided at the air inlet of the cooler, the position of the air exhausting groove being opposite to the air 

    PNG
    media_image1.png
    614
    888
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 1 of Huadong
Huadong does not appear to teach the air exhausting mechanism is for a mobile illuminating light tower.
Fergeson teaches such an engine and generator (10/20; Fig. 1) and associated cooling and exhaust mechanisms (see radiator and fan 40/42; Fig. 3) are well known to be applied to mobile illuminating light towers, which require a source of power and temperature control 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include such an apparatus to a mobile light tower, in order to provide a light source to remote use where there is no alternative electrical power supply available (¶[0025]).
Huadong does not teach the exhaust opening (annotated Figure above) comprises multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction.
Turner teaches multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction (louvers 161a).  Gleave teaches such louvers prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Huadong does not teach the cooler is fixed to the bottom plate by a mounting bracket, although it is suggested (see Fig. A).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the bracket of Juergens, in order to suitably secure the cooler to the base (Page 2, lines 55-60 & Page 6, lines 20-30).  
Huadong does not teach wherein the rear canopy panel and the front canopy panel are affixed to a crosspiece.
Jones teaches the rear canopy panel (see elements 12, 13, 60) and the front canopy panel (see elements 12, 13, 61) are affixed (rigidly secured – Col. 2, lines 45-50) to a crosspiece (11), in order to provide a rigid, air sealed frame to the housing (Col. 2, lines 45-65). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the frame configuration of Jones, in order to provide a rigid, air sealed frame to the housing (Col. 2, lines 45-65).
Regarding claims 11-12, Huadong teaches the limitations of claim 6, and Huadong further comprising a second air exhausting opening (annotated Figure above) in a front canopy panel, and Huadong does not teach wherein the opening is a groove, and a structure of the air exhausting groove is the same as a structure of the second air exhausting groove.  
Turner teaches multiple second air exhausting grooves that are arranged in an upward and downward direction (louvers 44a) and a structure of the air exhausting groove is the same 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), Jones (US3536928) and in further view of Glav (US20140054105).
Regarding claims 8-9 and 13, Huadong teaches the limitations of claim 6, and Huadong does not teach a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton, wherein the silencing layer is configured to reduce noise.
Glav teaches a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton (29 Fig. 2 & ¶[0020]) wherein the silencing layer is configured to reduce noise (¶[0020]), in order to dampen the sound generated by the engine (¶[0020]). 
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), Jones (US3536928) and in further view of Sykora (US3791482). 
Regarding claim 10, Huadong teaches the limitations of claim 6, and Huadong does not teach an elastic spacer is disposed between the air discharge hood and the rear canopy panel.
Sykora teaches an elastic spacer is disposed between the air discharge hood and the rear canopy panel (opening/sealing gasket/exhaust duct - Col. 7, lines 35-45), in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the elastic spacer of Sykora, in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763